DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that Staelin is modifying luminance information while not processing the color channels, whereas Norouzi is combining the up-sampled color image with the original luminance channel. Applicant states that the modification of color but not luminance in YCbCr space in Norouzi is the opposite of what is taught in Staelin, and thus one skilled in the art would not combine the references. Examiner notes that Staelin is brought in to teach the combination of luminance and chrominance values based on a Lab color space, and that, whether luminance is unchanged and chrominance is modified, or vice versa, the teachings of Staelin of unmodified and modified channels being combined based on a Lab space, as in section 0056 of the reference, would be equally applicable. Staelin does teach modification of luminance information, but does not discourage or discredit a solution where modified chrominance is combined with unmodified luminance, as in the Norouzi reference.
Applicant states that neither reference discloses modifying color, but not luminance, in Lab space. Examiner notes that the rejection is based on a combination of Norouzi, Limmer, and Staelin, and the combination of original luminance and predicted 
Applicant states that Limmer does not disclose using a Lab color space and that, instead, Limmer uses S-CIELAB to evaluate the various topologies after images have been generated and to evaluate which network architecture performs the best. Examiner notes that the rejection is based on a combination of Norouzi, Limmer, and Staelin, and it is the Staelin reference that has been cited for the combination of luminance and chrominance based on a Lab space. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi (U.S. Publication 2020/0098144) in view of Limmer (“Infrared Colorization Using Deep Convolutional Neural Networks”) and Staelin (U.S. Publicaiton 2005/0089215). 

As to claim 1, Norouzi discloses a method for generating a first color image from a first image, the method comprising the steps of: 

and combining the luminance values of the first image with the predicted chrominance values to thereby generate the first color image (p. 3, section 0034; a color image is generated by combining the original luminance values with the generated predicted chrominance values). 
Norouzi does not disclose that the first image is a night-vision image, instead being generic to any grayscale image that needs to be colorized. Limmer, however, does disclose predicting chrominance values based on luminance values of a night-vision image (section II: “The approach proposed in this paper uses CNNs to perform an automatic integrated colorization from a single channel NIR image. Chrominance as well as luminance is reliably inferred for the majority of natural objects in a summerly road scenery setup”; note that NIR, or near-infrared, images are a type of image that would be considered “night-vision”). The motivation for this is to provide color discrimination and/or correct wrong colors (see section I, Introduction). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Norouzi to predict chrominance values based on luminance values of a night-vision image in order to provide color discrimination and/or correct wrong colors as taught by Limmer.
Neither Norouzi nor Limmer explicitly discloses, but Staelin does disclose that the combination of luminance and chrominance values is based on a Lab color space (p. 3, 

As to claim 2, Limmer discloses a method further comprising the step of determining the prediction function which maps luminance values of night-vision images to predicted chrominance values, wherein the predicted chrominance values correspond to chrominance values of color images corresponding to the night-vision images (section IV: image pairs between corresponding night-vision and RGB images are used to train the neural network to predict color). Motivation for the combination of references is given in the rejection to claim 1.
 
As to claim 3, Limmer discloses a method wherein determining the prediction function which maps the luminance values of night-vision images to the predicted chrominance values of the corresponding color images comprises the following steps: 
obtaining several pairs of training images, each pair of training images comprising a night-vision image and a color image, wherein the night-vision image and 
determining the prediction function by training a machine learning model on the training images to predict the chrominance of the color images from the luminance of the night-vision images (Section IV: the neural networks described to determine the prediction of chrominance read on a machine learning model). Motivation for the combination of references is given in the rejection to claim 1.
 
As to claim 4, Limmer discloses a method wherein the prediction function determines the predicted chrominance values based on the luminance values of the first night-vision image without taking into account captured color and/or chrominance values except for color and/or chrominance values of training images used for determining the prediction function (Section IV: the only training data set is the image pairs that correspond one another). 
 
As to claim 5, Limmer discloses wherein the first night-vision image and/or the night-vision images of the several pairs of training images are infrared or near infrared images obtained while using an active source of infrared illumination (Section I: the images are produced using infrared light beams illuminating the scene). 
 
As to claim 6, Limmer discloses wherein each pair of training images is obtained by simultaneously, using daylight or artificial light, capturing a night-vision image and a color image containing overlapping regions of interest (Section IV: the camera images 
 
As to claim 8, Norouzi discloses wherein the machine learning method used for determining the prediction function is based on neural networks (p. 2, section 0021; p. 2, sections 0026-0027; p. 3, section 0035). Also, see the abstract of the Limmer reference. 

As to claim 10, see the rejection to claim 1. Further, Norouzi discloses a display device for displaying the first color image to the user (p. 5, section 0068) and Limmer discloses a camera for capturing the night-vision image (section IV). 

As to claim 11, see the rejection to claim 3. Further, Norouzi discloses multiple processing units (p. 5, section 0062), but does not disclose the particular split of processing with “another” processing unit obtaining several pairs of training images, each pair of training images comprising a night-vision image and a corresponding color image, wherein the night-vision image and the color image depict overlapping and/or substantially identical regions of interest;  determining the prediction function by training a machine learning method to predict the chrominance of the color images from the luminance of the night-vision images. However, there does not appear to be any disclosed criticality for this particular split of processing in applicant’s specification, and it is noted that to make a unit separable from another unit can be considered obvious if there is any reason to consider such a separation desirable (see MPEP 2144.04). In the 

As to claim 12, see the rejection to claim 5.

As to claims 14 and 15, Limmer discloses a camera as noted in the rejection to claim 1. Limmer does not disclose whether the camera is stationary or non-stationary. However, Official Notice (see MPEP 2144.03) has been taken that both stationary and non-stationary cameras are well-known in the art, with the advantage of a stationary camera being stability, and the advantage of a non-stationary camera being portability. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Norouzi, Limmer, and Staelin to use a stationary or non-stationary camera in order to prioritize stability or portability as known in the art.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi in view of Limmer and Staelin and further in view of Aggarwal (U.S. Publication 2010/0149338). 

As to claim 7, Norouzi does not disclose but Aggarwal does disclose a method further comprising the step of adapting the prediction function when new pairs of training images are obtained (p. 4-5, section 0043; a patch prediction model is updated when new pairs of training images are received). The motivation for this is to update imagery for a synthesized view (p. 1-2, section 0015). It would have been obvious to 

As to claim 13, see the rejection to claims 7 and 11.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Norouzi in view of Limmer and Staelin and further in view of Kwant (U.S. Patent 9,940,729). 

As to claim 9, Limmer discloses determination correlations between characteristic shapes and shading of the pairs of training images and wherein the predicted chrominance values are determined by the prediction function based on the first night-vision image taking into account said correlations (section IV: pixel to pixel registration, which would correlate shapes/shading in one image to another image is used to predict colors). Limmer does not disclose that these correlations are based on feature maps, but Kwant does disclose using feature maps for this purpose (col. 12, line 64-col. 13, line 41; col. 16, lines 23-47; feature maps are used to determine similar areas in pairs of images, using shape data as well as texture/shading data). The motivation for this is to compare static features between images.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Norouzi, Limmer, and Staelin to use feature maps for image pairs in order to compare static features between images as taught by Kwant.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi in view of Limmer and Staelin and further in view of Patel (U.S. Publication 2017/0359559).

As to claim 16, Staelin discloses ensuring that each color image of each pair of the training images is in the Lab color space by converting each color image of each pair of the training images not in the Lab color space to the Lab color space (p. 4, section 0056). Motivation for the combination of Staelin with Norouzi and Limmer is given in the rejection to claim 1. 
Staelin does not disclose, but Patel does disclose a determination whether an image is in Lab color space, and in response to determining an image is not in Lab color space, converting the image to the Lab color space (p. 7, section 0071; if pixels in an image were not previously converted, which necessitates a determination, the pixels are converted to Lab color space). The motivation for this is to determine variance in these previously unconverted pixels to determine color-distribution dimensionality (p. 1, section 0022). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Norouzi, Limmer, and Staelin to determine whether an image is in Lab color space, and in response to determining an image is not in Lab color space, convert the image to the Lab color space in order to determine variance and color-distribution dimensionality as taught by Patel.
 
As to claim 16, see the rejection to claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON M RICHER/Primary Examiner, Art Unit 2612